DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filing of 1/26/2021 and the claims of 12/28/2020.
Claims 1-15 are presented for examination.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: IN THE CLAIMS:	Claim 1 at the third to last line, “spare” has been changed to --spar--.	Claim 1 at the second to last line, “spare” has been changed to --spar--.	Claim 6 at the third to last line, “spare” has been changed to --spar--.	Claim 6 at the second to last line, “spare” has been changed to --spar--.	Claim 11 at the third to last line, “spare” has been changed to --spar--.	Claim 11 at the second to last line, “spare” has been changed to --spar--.	The above amendments were made in order to rectify an obvious spelling typo in the Applicant’s amendments within the claims of 12/28/2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to the claim amendments are found convincing (see arguments page 6-7 of 12/28/2020).  Care, applied in the final rejection of 10/26/2020 is considered the closest art of record.  Care falls short of disclosing the particular arrangement of the claimed sensor embedded between a spar and one or more fiber wrap layers.  The prior art of record, alone or combination, fails to arrive at each and every limitation required of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263.  The examiner can normally be reached on Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 







/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745